Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 10-16, 18, 19, 26, drawn to a spontaneous mouse model of type I diabetes, classified in 800/18.
II. Claims 8, 9, drawn to a mouse expressing HLA-DQ8 and GAD65, classified in 800/18.
III. Claim 17, drawn to a transgenic animal model of type I diabetes in which human B-cell autoantigens are presented in context of MHC-class II diabetes susceptibility genes, wherein the animal has a genetic background causing B-cell neogenesis and/or proliferation, classified in 800/8.
IV. Claims 21-24, drawn to a method of crossing DQ8, mII C57Bl/6, RIP7-hGAD65 C57Bl/6, BTBR, and congenic C57Bl/6-BTBR mice to obtain a mouse that spontaneously develops type I diabetes, classified in 800/18.
V. Claim 25, drawn to a method controlling diabetes in a mouse weaning the mouse after at least 45 days, classified in unknown class/subclass. 
The inventions are independent or distinct, each from the other because:

Groups I and II are patentably distinct because the mouse of claim 1 in Group I does not necessarily have a genetic modification while the mouse of claims 8 and 9 in 
Groups I and III are patentably distinct because the mouse of claim 1 in Group I does not necessarily have a genetic modification while the mouse of claim 17 in Group III requires the mouse expresses a human MHC-Class II diabetes susceptibility gene and has a compromised B-cell neogenesis/proliferation. Claim 17 does not require the mouse is transgenic, i.e. that the genome of the mouse has been genetically modified. Claim 17 encompasses expressing any endogenous gene that causes B-cell neogenesis/proliferation; it does not require the mouse expresses exogenous [human] GAD65. The protocols and reagents required to make and screen for a mouse that spontaneously develops type I diabetes that is not caused by transgenesis as encompassed by claim 1 are materially distinct and separate that those required to express a human MHC-Class II diabetes susceptibility gene as required in claim 17. The search for the groups is not co-extensive, and the burden required to search and examine the groups together would be undue. 

Groups I, II, or III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the mouse in claim 1, 8, or 17 can be made by repeated genetic modification of ES cells without backcrossing, intercrossing, and incrossing DQ8, mII C57Bl/6, RIP7-hGAD65 C57Bl/6, BTBR, and congenic C57Bl/6-BTBR mice to obtain a mouse that spontaneously develops type I diabetes as required in claim 21. 
Groups I, II, or III and V are patentably distinct because the mouse of claims 1, 8, or 17 is a model of type I diabetes while the method of Group V is a method of treating diabetes. The protocols and reagents for each are materially distinct and separate. The burden required to search and examine both groups together would be undue. 
Groups II and III are patentably distinct because the mouse of claims 8 and 9 in Group II requires the mouse expresses HLA-DQ8 and GAD65 while the mouse of claim 17 in Group III requires the mouse expresses a human MHC-Class II diabetes susceptibility gene and has a compromised B-cell neogenesis/proliferation. Claims 8 and 9 do not require the mouse has type I diabetes or that the mouse is transgenic, i.e. that the genome of the mouse has been genetically modified, as required in claim 17. In addition, claim 17 requires expressing any human MHC-Class II diabetes susceptibility gene and any endogenous or exogenous gene that causes B-cell neogenesis/proliferation; it does not require the mouse expresses HLA-DQ8 and 
Groups IV and V are patentably distinct because the method of claim 21 in Group IV is for making a genetically modified mouse while the method of claim 25 in Group V is for treating diabetes. The protocols and reagents for each are materially distinct and separate. The burden required to search and examine both groups together would be undue. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632